DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claim 6 is objected to as being directly or indirectly dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1, 3, 5, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta, Jai et al (Non Patent Literature “Personalized Online Spell Correction for Personal Search”, published proceedings of 2019 World Wide Web Conference), hereafter, referred to as “Gupta”, in view of Och Franz et al (PGPUB Document No. 20130144592), hereafter, referred to as “Och”, in further view of Wen, Ji-Rong et al (PGPUB Document No. 20090012956), hereafter, referred to as “Wen”.

Regarding claim 1(Currently Amended), Gupta teaches A method, comprising: generating, by a content management system, a personalized vocabulary for a user by analyzing content items associated with a namespace of the user (Gupta, Figure 2 and para 4 on page 4 discloses a personalized spell correction method using vocabulary extracted from user’s personal workspace “depicting the candidate generation and the spell correction and query completion components. Each user has their own personal lexicon constructed only from their set of private corpora.”; para 2 of page 3  further discloses personalized spell checking is being used for Google’s content management system which deals with Google's GMail, Drive, and Calendar “We build and test our system using real-world online experiments conducted on millions of users for three of the world's largest commercial private corpora (Google's GMail, Drive, and Calendar)” ); receiving, by the content management system, a query comprising at least one search term(Gupta, Figure 5 (b) of page 12 discloses a search consisting of only one search term “inest”); 
parsing, by the content management system, the personalized vocabulary based on the at least one search term to identify search term options(Gupta, Figure 5 (b) of page 12 discloses in connection to entered search term “inest” a set of search term options is proved to the user by matching/parsing  personal vocabulary or lexicon specific to user (i.e. “User A” or first user)); generating, by the content management system, a personalized ranking of the search term options, wherein the personalized ranking is based on one or more of: an edit distance between each search term option and the at least one search term, and a frequency of each search term option's occurrence in the personalized vocabulary(Gupta, last para of page 6 discloses that edit distance between input query term and personalized vocabulary or lexicons is being calculated for providing search term options candidate or ranking “Given each candidate from a user's lexicon and  an input query (which may be incomplete and have spelling mistakes), the algorithm calculates a modified edit distance between them, which will be used for spelling correction candidate selection or ranking.”); 
and providing for display, by the content management system, at least one of the search term options based on the personalized ranking (Gupta, Figure 5 (b) of page 12 discloses in response to search term “inest” providing a list of search term options; section 5.3 (last paragraph) on page 8 further discloses that option terms can be selected based on a maximum allowed edit distance between search term and personal vocabulary or lexicon and beyond that maximum distance candidate term are filtered out; therefore the result provides only within maximum edit distance or top ranked terms “the max distance for candidates that we are interested in is max_allowed_distance  (i.e.,  any candidate with a higher edit distance from the query will be filtered out)” ). 
Gupta teaches in response to inputting search term/s providing users search terms options but he does not explicitly teach ,wherein the personalized vocabulary comprises an indication of where each occurrence of each term is located within a hierarchical file structure of the namespace; determining, by the content management system, that the at least one search term does not occur at least a threshold number of times in the personalized vocabulary; and a location of each occurrence of each search term option within the hierarchical file structure of the namespace;
However, in the same field of endeavor of spelling correction for search terms Och teaches determining, by the content management system, that the at least one search term does not occur at least a threshold number of times in the personalized vocabulary (Och, para 0048 discloses a means for ignoring search terms which fall below a threshold number of times “words below a predefined frequency threshold are ignored when searching a vocabulary for possible candidate words.”).
Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the ranking of search term options based on term edit distance of Gupta into terms that don’t have threshold number of occurrences in the vocabulary of Och to produce an expected result of finding relevance between search term/s with terms in vocabulary. The modification would be obvious because one of ordinary skill in the art would be motivated to provide users an option to see relevant substitute choices of search terms in the event of misspelling the user entered search term/s.
Gupta and Och teach in response to inputting search term/s, providing users some search term options based on a threshold number of term occurrence in the user vocabulary but they does not explicitly teach wherein the personalized vocabulary comprises an indication of where each occurrence of each term is located within a hierarchical file structure of the namespace; and a location of each occurrence of each search term option within the hierarchical file structure of the namespace;
However, in the same field of endeavor of matched search terms display Wen teaches wherein the personalized vocabulary comprises an indication of where each occurrence of each term is located within a hierarchical file structure of the namespace(Wen, para 0076 discloses displaying search result of matched terms in a hierarchical structural fashion “Since the hierarchical index 400 provides an effective mechanism to retrieve document elements with any granularity directly, …. retrieval system 100 present an interface that displays each retrieved element with their structural context to facilitate users to browse the retrieval results in a convenient way.”); and a location of each occurrence of each search term option within the hierarchical file structure of the namespace(Wen, claim 3 & para 0034 disclose displaying matched searched term result in hierarchical structural fashion of all its occurrences “wherein the indicating to the user includes displaying a hierarchical structure of the matched document to the user the structure.”);
Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the displaying of ranked search term options of Gupta and Och into displaying the result in hierarchical structural fashion of Wen to produce an expected result of displaying search term options in a user friendly way. The modification would be obvious because one of ordinary skill in the art would be motivated to provide users an option to browse to substitute choices of search terms by navigating to the terms following hierarchical structure and selecting them.


Claim 2, cancelled. 

Regarding claim 3 (Currently Amended), Gupta, Och and Wen teach all the limitations of claim [2] 1 and Gupta further teaches further comprising: determining that the user submitted the query via a graphical user interface dedicated to a specific file location (Gupta, Figure 5 (b) of page 12 discloses a search is being performed via a GUI for email locations containing the various search term options “Figure 5: A qualitative illustration of our solution in GMail.”).

Regarding claim 5 (Original), Gupta, Och and Wen teach all the limitations of claim 1 and Och further teaches wherein the query comprises at least a second search term (Och, element “Text input” of Figure 4 discloses more than one search term in input string “I love going to the threater” ).

Regarding claim 7 (Currently Amended), Gupta, Och and Wen teach all the limitations of claim 1 and Gupta further teaches further comprising: receiving, by the content management system, a second query comprising the at least one search term from a second user (Gupta, Figure 2 and para 4 on page 4 discloses a personalized spell correction method using vocabulary extracted from user’s personal workspace “depicting the candidate generation and the spell correction and query completion components. Each user has their own personal lexicon constructed only from their set of private corpora.”;  Figure 2 further discloses that various user centric contents such as email, documents on calendar events are getting searched which can be for “User A” or “User B” (i.e. first or second user) ); 
Och teaches determining, by the content management system, that the at least one search term does not occur at least the threshold number of times in a second personalized vocabulary associated with the second user (Och, para 0048 discloses a means for ignoring search terms which fall below a threshold number of times and, which can be similarly applied for personalized vocabulary for the second user “words below a predefined frequency threshold are ignored when searching a vocabulary for possible candidate words.”); 
parsing, by the content management system, the second personalized vocabulary based on the at least one search term to identify second search term options(Gupta, Figure 5 (b) of page 12 discloses in connection to entered search term “inest” a set of search term options is proved to the user by matching/parsing  personal vocabulary or lexicon specific to user (i.e. “User B” or second user)), the second search term options being different from the set of search term options(Gupta, Figure 5 (b) of page 12 discloses in connection to entered search term “inest” a set of search term options is proved to the user by searching/parsing  personal vocabulary or lexicon specific to user (i.e. “User B” or “User A”); para 4 of page 4 discloses that vocabulary or lexicon is user specific  “Each user has their own personal lexicon constructed only from their set of private corpora.”; therefore search term options generated by any user would be different than another user ); 
generating, by the content management system, a second personalized ranking of the second set of search term options(Gupta, last para of page 6 discloses that edit distance between input query term and personalized vocabulary or lexicons is being calculated for providing search term options candidate or ranking “Given each candidate from a user's lexicon and  an input query (which may be incomplete and have spelling mistakes), the algorithm calculates a modified edit distance between them, which will be used for spelling correction candidate selection or ranking.”); and providing for display, by the content management system, at least a second one of the second search term options  (Gupta, Figure 5 (b) of page 12 discloses in response to search term “inest” providing a list of search term options; section 5.3 (last paragraph) on page 8 further discloses that option terms can be selected based on a maximum allowed edit distance between search term and personal vocabulary or lexicon and beyond that maximum distance candidate term are filtered out; therefore the result provides only within maximum edit distance or top ranked terms “the max distance for candidates that we are interested in is max_allowed_distance  (i.e.,  any candidate with a higher edit distance from the query will be filtered out)” ).

Regarding claim 8 (Currently Amended), Gupta, Och and Wen teach all the limitations of claim 7 and Gupta further teaches wherein the second of the second one of the search term options is different from the one of the search term options  (Gupta, Figure 5 (b) of page 12 discloses in connection to entered search term “inest” a set of search term options is proved to the user by matching/parsing  personal vocabulary or lexicon specific to user (i.e. “User B” or “User A”); para 4 of page 4 discloses that vocabulary or lexicon is user specific  “Each user has their own personal lexicon constructed only from their set of private corpora.”; therefore ranked search term options generated by any user would be different than another user for considering different set of vocabulary and, accordingly, user specific “second top ranked” search terms would be different than any top ranked search term).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Gupta, Jai et al (Non Patent Literature “Personalized Online Spell Correction for Personal Search”, published proceedings of 2019 World Wide Web Conference), hereafter, referred to as “Gupta”, in view of Och Franz et al (PGPUB Document No. 20130144592), hereafter, referred to as “Och”, in view of Wen, Ji-Rong et al (PGPUB Document No. 20090012956), hereafter, referred to as “Wen”, in further view of Hurst-Hiller, Oliver et al (PGPUB Document No. 20050165777), hereafter, referred to as “Hurst-Hiller”.

Regarding claim 4 (Original), Gupta, Och and Wen teach all the limitations of claim 3 and Gupta further teaches wherein the personalized ranking (Gupta, section 6.1 of page 9 discloses personalized ranking of search term/s or result “The spell corrected and prefix completed query is used to retrieve the final list of relevance ranked search results.”), 
But they don’t explicitly teach is weighted based on the location of each occurrence of each search term option in the personalized vocabulary.
However, in the same field of endeavor of content searching Hurst-Hiller teaches is weighted based on the location of each occurrence of each search term option in the personalized vocabulary (Hurst-Hiller, para 0011 discloses weighing search terms based on location of occurrences for ranking “Determining the relative importance of the search term appearing in one location versus another includes first determining in which location to search for each relevant resource, and then determining how to weigh the occurrence of the search term in one location versus its occurrence in the other.”).
Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the ranking of search term options in the personalized vocabulary or lexicon of Gupta, Och and Wen into weighing search terms based on location of occurrences for ranking of Hurst-Hiller to produce an expected result of considering option search terms from various locations based on weightage assignments. The modification would be obvious because one of ordinary skill in the art would be motivated to provide users an option to see substitute choices of search terms by their relative importance expressed in weightage.

Claim 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta, Jai et al (Non Patent Literature “Personalized Online Spell Correction for Personal Search”, published proceedings of 2019 World Wide Web Conference), hereafter, referred to as “Gupta”, in further view of Wen, Ji-Rong et al (PGPUB Document No. 20090012956), hereafter, referred to as “Wen”.

Regarding claim 9 (Currently amended), Gupta teaches receiving, by a content management system from a user, a query comprising at least one search term Gupta, Figure 5 (b) of page 12 discloses a search consisting of only one search term “inest”; para 2 of page 3  further discloses personalized spell checking is being used for Google’s content management system which deals with Google's GMail, Drive, and Calendar “We build and test our system using real-world online experiments conducted on millions of users for three of the world's largest commercial private corpora (Google's GMail, Drive, and Calendar)”); 
comparing, by the content management system, the at least one search term to a personalized vocabulary associated with the user(Gupta, last para of page 6 discloses comparing of search term to user personalized lexicon or vocabulary using edit distance between terms “Given each candidate from a user's lexicon and  an input query (which may be incomplete and have spelling mistakes), the algorithm calculates a modified edit distance between them, which will be used for spelling correction candidate selection or ranking.”), the personalized vocabulary comprising an indexing of a plurality of terms contained in content items associated with the user(Gupta, Figure 2 and para 4 on page 4 discloses a personalized lexicon/vocabulary extracted from user’s personal workspace; this lexicon structure is being used as map or index between user entered search terms to user vocabulary for finding matches between them “depicting the candidate generation and the spell correction and query completion components. Each user has their own personal lexicon   constructed only from their set of private corpora.”); 
determining, by the content management system, that the at least one search term includes a typographical error (Gupta, last para of page 6 discloses finding spelled corrected term for user entered misspelled term “Given each candidate from a user's lexicon and an input query (which may be incomplete and have spelling mistakes), the algorithm calculates a modified edit distance between them, which will be used for spelling correction candidate selection or ranking.”); 
parsing, by the content management system, the personalized vocabulary based on the term that is misspelled (Gupta, Figure 5 (b) of page 12 discloses in connection to entered a misspelled search term “inest” a set of search term options is proved to the user by searching/parsing  personal vocabulary or lexicon specific to user (i.e. “User A” or “User B”)); 
generating, by the content management system, search term options by comparing the at least one search term to the personalized vocabulary (Gupta, Figure 2 and para 4 on page 4 disclose generation of a set of search term option by comparing user entered term/s with vocabulary extracted from user’s personal workspace “depicting the candidate generation and the spell correction and query completion components. Each user has their own personal lexicon constructed only from their set of private corpora.” Figure 2 further discloses that various user centric contents such as email, documents on calendar events are getting searched); 
generating, by the content management system, a personalized ranking of the search term options, wherein the personalized ranking is based on one or more of: an edit distance between each search term option and the at least one search term, and a frequency of each search term option's occurrence in the personalized vocabulary(Gupta, last para of page 6 discloses that edit distance between input query term and personalized vocabulary or lexicons is being calculated for providing search term options candidate or ranking “Given each candidate from a user's lexicon and  an input query (which may be incomplete and have spelling mistakes), the algorithm calculates a modified edit distance between them, which will be used for spelling correction candidate selection or ranking.”);  providing for display, by the content management system, at least one of the search term options based on the personalized ranking (Gupta, Figure 5 (b) of page 12 discloses in response to search term “inest” providing a list of search term options; section 5.3 (last paragraph) on page 8 further discloses that option terms can be selected based on a maximum allowed edit distance between search term and personal vocabulary or lexicon and beyond that maximum distance candidate term are filtered out; therefore the result provides only within maximum edit distance or ranked terms “the max distance for candidates that we are interested in is max_allowed_distance  (i.e.,  any candidate with a higher edit distance from the query will be filtered out)” ).
Gupta teaches in response to inputting search term/s providing users search terms options but he does not explicitly teach A non-transitory computer readable medium including one or more sequences of instructions that, when executed by one or more processors, cause a processor in communication with one or more input devices to perform operations comprising: wherein the indexing comprises an indication of where each occurrence of each term is located within a hierarchical file structure of an account of the user; and a location of each occurrence of each search term option within the hierarchical file structure of the account;
However, in the same field of endeavor of search term indexing Wen teaches A non-transitory computer readable medium including one or more sequences of instructions that, when executed by one or more processors, cause a processor in communication with one or more input devices to perform operations comprising (Wen, Fig. 13 and para 0101 disclose a computer readable media for storing executables instructions and further processed by computer processors):
wherein the indexing comprises an indication of where each occurrence of each term is located within a hierarchical file structure of an account of the user (Wen, para 0034-0035 disclose an index with hierarchical information of search element/terms “Mapping the content structure 300 of documents to the hierarchical index 300 (as shown respectively in FIGS. 3 and 4) results in a structure including a document index element 312, at least one section index 314, and at least one paragraph index 316. To maintain a one-to-one mapping, each content document element 302 maps to become a document index element 312 by the hierarchical indexing mechanism”; where Gupta on page 4 para 4 discloses user account/ user personal private specific contents); and a location of each occurrence of each search term option within the hierarchical file structure of the account (Wen, claim 3 & para 0034 disclose displaying matched searched term result in hierarchical structural fashion of all its occurrences “wherein the indicating to the user includes displaying a hierarchical structure of the matched document to the user the structure.” ; where Gupta on page 4 para 4 discloses user account/ user personal private specific contents);
Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the displaying of ranked search term options of Gupta into search content indexing by hierarchical structure and displaying the result in hierarchical structural fashion of Wen to produce an expected result of displaying search term options in a user friendly way. The modification would be obvious because one of ordinary skill in the art would be motivated to provide users an option to browse to substitute choices of search terms by navigating to the terms following hierarchical structure and selecting them.

Claim 10, cancelled. 

Regarding claim 11 (Currently Amended), Gupta and Wen teach all the limitations of claim [10] 9 and Gupta further teaches further comprising: determining that the user submitted the query via a graphical user interface dedicated to a specific file location (Gupta, Figure 5 (b) of page 12 discloses a search is being performed via a GUI for email locations containing the various search term options “Figure 5: A qualitative illustration of our solution in GMail.”).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Gupta, Jai et al (Non Patent Literature “Personalized Online Spell Correction for Personal Search”, published proceedings of 2019 World Wide Web Conference), hereafter, referred to as “Gupta”, in view of Wen, Ji-Rong et al (PGPUB Document No. 20090012956), hereafter, referred to as “Wen”, in further view of Hurst-Hiller, Oliver et al (PGPUB Document No. 20050165777), hereafter, referred to as “Hurst-Hiller”.

Regarding claim 12  (Original), Gupta and Wen teach all the limitations of claim 9 and Gupta further teaches wherein the personalized ranking (Gupta, section 6.1 of page 9 discloses personalized ranking of search term/s or result “The spell corrected and prefix completed query is used to retrieve the final list of relevance ranked search results.”), 
But they don’t explicitly teach is weighted based on a location of each occurrence of each search term option in the personalized vocabulary.
However, in the same field of endeavor of content searching Hurst-Hiller teaches is weighted based on a location of each occurrence of each search term option in the personalized vocabulary (Hurst-Hiller, para 0011 discloses weighing search terms based on location of occurrences for ranking “Determining the relative importance of the search term appearing in one location versus another includes first determining in which location to search for each relevant resource, and then determining how to weigh the occurrence of the search term in one location versus its occurrence in the other.”).
Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the ranking of search term options in the personalized vocabulary or lexicon of Gupta and Wen into weighing search terms based on location of occurrences for ranking of Hurst-Hiller to produce an expected result of considering option search terms from various locations based on weightage assignments. The modification would be obvious because one of ordinary skill in the art would be motivated to provide users an option to see substitute choices of search terms by their relative importance expressed in weightage.

Claim 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta, Jai et al (Non Patent Literature “Personalized Online Spell Correction for Personal Search”, published proceedings of 2019 World Wide Web Conference), hereafter, referred to as “Gupta”, in view of Wen, Ji-Rong et al (PGPUB Document No. 20090012956), hereafter, referred to as “Wen”, in further view of Mehanna, Mohamed et al (PGPUB Document No. 20130066896), hereafter, referred to as “Mehanna”. 

Regarding claim 13 (Original), Gupta and Wen teach all the limitations of claim 9 but they don’t explicitly teach wherein the query comprises at least a second search term.
However, in the same field of endeavor of spelling correction of terms/words Mehanna teaches wherein the query comprises at least a second search term (Mehanna,  Fig. 8 and para 0078 disclose query comprising first term “Home” and second term “REFNAN” “the user misspelled the word refinance —“refnan.” Using the methods outlined above, the misspelling is dynamically corrected and a list of search suggestions 812 is presented to the user”).
Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the misspelled search term replacement of Gupta and Wen into searching by multiple search terms of Mehanna to produce an expected result of providing users’ an option to provide more context to the initial search term. The modification would be obvious because one of ordinary skill in the art would be motivated to perform searches with multiple terms for further filtering the search result by second search term.

Regarding claim 14 (Original), Gupta, Wen and Mehanna teach all the limitations of claim 13 and Mehanna further teaches further comprising: determining, by the content management system, that the at least second search term does not include a typographical error (Mehanna,  Fig. 3 and para 0051 disclose a spell checking mechanism to determine that if any word/term (second or first) in a inputted string of words has any error or not “If the number of search suggestions associated with the portion of the search query is less than the predetermined number then, at step 318, it is determined by the receiving component that the portion of the search query is a misspelled portion of a search query.”).


Regarding claim 15 (Original), Gupta, Wen and Mehanna teach all the limitations of claim 14 and Mehanna further teaches further comprising: generating, by the content management system, a set of phrases by combining each search term option with the at least one second term(Mehanna, element 812 of Fig. 8 discloses second search term “HOME” (i.e. one that does not have typographical error) is being combined with each search options such as “HOME REFINANCE”, “HOME REFINANCE RATES” etc. ).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Gupta, Jai et al (Non Patent Literature “Personalized Online Spell Correction for Personal Search”, published proceedings of 2019 World Wide Web Conference), hereafter, referred to as “Gupta”, in view of Wen, Ji-Rong et al (PGPUB Document No. 20090012956), hereafter, referred to as “Wen”, in further view of Mehanna, MOHAMED et al (PGPUB Document No. 20130066896), hereafter, referred to as “Mehanna”, in further view of Ikeda, Osamu et al (US Patent No. 5050218), hereafter, referred to as “Ikeda”.

Regarding claim 16 (Original), Gupta, Wen and  Mehanna teach all the limitations of claim 15 but they don’t explicitly teach further comprising: comparing each phrase in the set of phrases to the personalized vocabulary.
However, in the same field of endeavor of search term/s matching Ikeda teaches further comprising: comparing each phrase in the set of phrases to the personalized vocabulary (Ikeda, col 3:15-19 disclose combining search words or terms then comparing the combined string/phrase to dictionary entries for possible match “in response to the keyword detection result to produce a word combination, and a comparing section for comparing the word combination with address dictionaries.”; where Gupta teaches personalized vocabulary).
Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the finding search term options in the personalized vocabulary or lexicon of Gupta, Wen and Mehanna into comparing the combined string/phrase to dictionary entries for possible match of Ikeda to produce an expected result of finding search terms considering the whole query string consisting of plurality of search terms. The modification would be obvious because one of ordinary skill in the art would be motivated to provide users an option to see substitute choices of search phrases in response to search with phrases where combination of terms may imply the context of the search.

Claim 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta, Jai et al (Non Patent Literature “Personalized Online Spell Correction for Personal Search”, published proceedings of 2019 World Wide Web Conference), hereafter, referred to as “Gupta”, in further view of Mehanna, MOHAMED et al (PGPUB Document No. 20130066896), hereafter, referred to as “Mehanna”, in view of Ikeda, Osamu et al (US Patent No. 5050218), hereafter, referred to as “Ikeda”, in further view of Wen, Ji-Rong et al (PGPUB Document No. 20090012956), hereafter, referred to as “Wen”.
Regarding claim 17, Gupta teaches the personalized vocabulary comprising an indexing of a plurality of terms contained in content items associated with the user(Gupta, Figure 2 and para 4 on page 4 discloses a personalized lexicon/vocabulary extracted from user’s personal workspace; this lexicon structure is being used as map or index between user entered search terms to user vocabulary for finding matches between them “depicting the candidate generation and the spell correction and query completion components. Each user has their own personal lexicon   constructed only from their set of private corpora.”); 
parsing the personalized vocabulary based on the first search term; generating search term options by comparing the first search term to the personalized vocabulary (Gupta, Figure 5 (b) of page 12 discloses in connection to entered search first term having typographical error (“inest”) a set of search term options is proved to the user by searching/parsing personal vocabulary or lexicon); 
generating a personalized ranking of phrases, wherein the personalized ranking is based on one or more of: an edit distance between each phrase and the first search term and the second search term, and a frequency of each phrase's occurrence in the personalized vocabulary(Gupta, last para of page 6 discloses that edit distance between input query term/search string (phrase) and personalized vocabulary or lexicons is being calculated for providing search term options candidate or ranking “Given each candidate from a user's lexicon and  an input query (which may be incomplete and have spelling mistakes), the algorithm calculates a modified edit distance between them, which will be used for spelling correction candidate selection or ranking.”); and providing for display at least one of the set of phrases based on the personalized ranking of phrases (Gupta, Figure 5 (b) of page 12 discloses in response to search term “inest” providing a list of search term options; section 5.3 (last paragraph) on page 8 further discloses that option terms can be selected based on a maximum allowed edit distance between search term and personal vocabulary or lexicon and beyond that maximum distance candidate term are filtered out; therefore the result provides only within maximum edit distance or ranked terms “the max distance for candidates that we are interested in is max_allowed_distance  (i.e.,  any candidate with a higher edit distance from the query will be filtered out)” ). 
Gupta teaches in response to inputting search term/s providing users search terms options but he does not explicitly teach A system comprising: one or more processors; and a memory having programming instructions stored thereon, which, when executed by the one or more processors, cause the system to perform operations comprising: receiving, from a user, a query comprising at least a first search term and a second search term; comparing the first search term and the second search term to a personalized vocabulary associated with the user, wherein the indexing comprises an indication of where each occurrence of each term is located within a hierarchical file structure associated with an account of the user;
determining that the first search term includes a typographical error; determining that the second search term does not include a typographical error; 
generating a set of phrases by combining each search term option with the second search term; comparing each phrase in the set of phrases to the personalized vocabulary; and a location of each occurrence of each search term option within the hierarchical file structure of the account;
However, in the same field of endeavor of spelling correction for search terms Mehanna teaches A system comprising: one or more processors; and a memory having programming instructions stored thereon, which, when executed by the one or more processors, cause the system to perform operations comprising(Mehanna, Fig. 1 and para 0018 disclose a computing system with processors, memory and storages for executing instructions): receiving, from a user, a query comprising at least a first search term and a second search term(Mehanna, element 810 of Fig. 8 discloses receiving two search terms from user); comparing the first search term and the second search term to a personalized vocabulary associated with the user(Mehanna, para 0036 discloses search portions or terms are being checked against a data store for matching their respective suggestions “the receiving component 218 is configured to access the data store 212 to determine that the portion of the search query is associated with a set of search suggestions.”; where personalized vocabulary is taught by Gupta), determining that the first search term includes a typographical error; determining that the second search term does not include a typographical error(Mehanna,  Fig. 3 and para 0051 disclose a spell checking mechanism to determine that if any word/term (second or first) in a inputted string of words has any error or not “If the number of search suggestions associated with the portion of the search query is less than the predetermined number then, at step 318, it is determined by the receiving component that the portion of the search query is a misspelled portion of a search query.”); 
generating a set of phrases by combining each search term option with the second search term(Mehanna, element 812 of Fig. 8 discloses second search term “HOME” (i.e. one that does not have typographical error) is being combined with each search options such as “HOME REFINANCE”, “HOME REFINANCE RATES” etc. );
Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the personalized vocabulary structure of Gupta into identifying typological errors in terms, comparing search terms to a database of Mehanna to produce an expected result of finding match between user entered search term/s to terms in personalized vocabulary. The modification would be obvious because one of ordinary skill in the art would be motivated to provide users an option to see user specific substitute choices of search terms in the event of misspelling of search term/s.
Gupta and Mehanna teach comparing user entered search terms with personalized vocabulary but they don’t explicitly teach comparing each phrase in the set of phrases to the personalized vocabulary; 
wherein the indexing comprises an indication of where each occurrence of each term is located within a hierarchical file structure associated with an account of the user; comparing each phrase in the set of phrases to the personalized vocabulary; and a location of each occurrence of each search term option within the hierarchical file structure of the account;
However, in the same field of endeavor of search term/s matching Ikeda teaches comparing each phrase in the set of phrases to the personalized vocabulary (Ikeda, col 3:15-19 disclose combining search words then comparing the combined words/phrase to dictionary entries for possible match “in response to the keyword detection result to produce a word combination, and a comparing section for comparing the word combination with address dictionaries.”; where Gupta teaches personalized vocabulary).
Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the finding search term options in the personalized vocabulary or lexicon of Gupta and Mehanna into processing of combining search words or terms and comparing the combined words/phrase to dictionary entries for possible match of Ikeda to produce an expected result of finding search terms considering the whole query string consisting of plurality of search terms. The modification would be obvious because one of ordinary skill in the art would be motivated to provide users an option to see substitute choices of search phrases in response to search with phrases where combination of terms may imply the context of the search.
But they don’t explicitly teach wherein the indexing comprises an indication of where each occurrence of each term is located within a hierarchical file structure associated with an account of the user; and a location of each occurrence of each search term option within the hierarchical file structure of the account;
However, in the same field of endeavor of search term indexing Wen teaches A non-transitory computer readable medium including one or more sequences of instructions that, when executed by one or more processors, cause a processor in communication with one or more input devices to perform operations comprising (Wen, Fig. 13 and para 0101 disclose a computer readable media for storing executables instructions and further processed by computer processors):
wherein the indexing comprises an indication of where each occurrence of each term is located within a hierarchical file structure associated with an account of the user (Wen, para 0034-0035 disclose an index with hierarchical information of search element/terms “Mapping the content structure 300 of documents to the hierarchical index 300 (as shown respectively in FIGS. 3 and 4) results in a structure including a document index element 312, at least one section index 314, and at least one paragraph index 316. To maintain a one-to-one mapping, each content document element 302 maps to become a document index element 312 by the hierarchical indexing mechanism” ; where Gupta on page 4 para 4 discloses user account/ user personal private specific contents); and a location of each occurrence of each search term option within the hierarchical file structure of the account (Wen, claim 3 & para 0034 disclose displaying matched searched term result in hierarchical structural fashion of all its occurrences “wherein the indicating to the user includes displaying a hierarchical structure of the matched document to the user the structure.” ; where Gupta on page 4 para 4 discloses user account/ user personal private specific contents);
Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the displaying of ranked search term options of Gupta, Mehanna and Ikeda into search content indexing by hierarchical structure and displaying the result in hierarchical structural fashion of Wen to produce an expected result of displaying search term options in a user friendly way. The modification would be obvious because one of ordinary skill in the art would be motivated to provide users an option to browse to substitute choices of search terms by navigating to the terms and selecting them.

Claim 18, cancelled. 

Regarding claim 19 (Currently Amended), Gupta, Mehanna, Ikeda and Wen teach all the limitations of claim [18] 17 and Gupta further teaches further comprising: determining that the user submitted the query via a graphical user interface dedicated to a specific file location (Gupta, Figure 5 (b) of page 12 discloses a search is being performed via a GUI for email locations containing the various search term options “Figure 5: A qualitative illustration of our solution in GMail.”).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Gupta, Jai et al (Non Patent Literature “Personalized Online Spell Correction for Personal Search”, published proceedings of 2019 World Wide Web Conference), hereafter, referred to as “Gupta”, in view of Mehanna, MOHAMED et al (PGPUB Document No. 20130066896), hereafter, referred to as “Mehanna”, in view of Ikeda, Osamu et al (US Patent No. 5050218), hereafter, referred to as “Ikeda”, in view of Wen, Ji-Rong et al (PGPUB Document No. 20090012956), hereafter, referred to as “Wen”, in further view of Hurst-Hiller, Oliver et al (PGPUB Document No. 20050165777), hereafter, referred to as “Hurst-Hiller”.

Regarding claim 20 (Original), Gupta, Mehanna, Ikeda and Wen teach all the limitations of claim 19 but they don’t explicitly teach wherein the personalized ranking is weighted based on a location of each occurrence of each phrase in the personalized vocabulary.
However, in the same field of endeavor of content searching Hurst-Hiller teaches wherein the personalized ranking is weighted based on a location of each occurrence of each phrase in the personalized vocabulary(Hurst-Hiller, para 0011 discloses weighing search terms based on location of occurrences for ranking “Determining the relative importance of the search term appearing in one location versus another includes first determining in which location to search for each relevant resource, and then determining how to weigh the occurrence of the search term in one location versus its occurrence in the other.”).
Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the ranking of search term options in the personalized vocabulary or lexicon of Gupta, Mehanna, Ikeda and Wen into ranking determination based on term occurrence location of Hurst-Hiller to produce an expected result of considering option search terms from various locations based. The modification would be obvious because one of ordinary skill in the art would be motivated to provide users an option to see substitute choices of search terms by their relative importance.



Response to Arguments 

I. 	Claim objections 
	Objection to claims have been withdrawn in response to claim amendments. 


II.	35 U.S.C §103

Applicant’s arguments filed on 5/3/2022 have been fully considered but are deemed to be moot in view of new ground of rejections presented in this Office Action. 

Conclusion
THIS ACTION IS MADE FINAL. Claim amendments necessitated new ground of rejection. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULLAH A DAUD whose telephone number is (469)295-9283.  The examiner can normally be reached on M~F: 9:30 am~6:30 pm
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ABDULLAH A DAUD/Examiner, Art Unit 2164              

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164